DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' Response to Notice of Non-Compliant Amendment, received 10-23-2020, is acknowledged.  Claims 1, 3, 5, 8, 10, 12-16, 18, 20-22, 25, 26-28, 31, 33, 35-37, and 40-47 have been amended.
Claims 1, 3, 5, 8, 10, 12-16, 18, 20-22, 24, 26-28, 31, 33, 35-37 and 40-47 are pending and under consideration.
Rejections/Objections Withdrawn
The objection to claim 10 because of the following: the claim is drawn to any size S. pneumonia serotype 6A capsular polysaccharide, but the chosen invention is restricted to 180-400 kDa, is withdrawn in light of the claim amendment.
The objection to claim 12 because of the following: the claim is drawn to any size S. pneumonia serotype 6A capsular polysaccharide, but the chosen invention is restricted to 180-400 kDa, is withdrawn in light of the claim amendment.
 The objection to claim 15 for "polysaccharidesfrom", is withdrawn in light of the claim amendment.
 The objection to claim 20 for line 8, "serotype 7F" is not designated as a separate group, i.e., (e ); line 12, "18C" should be "serotype 18C", is withdrawn in light of the claim amendment.
The rejection of claims 1, 3, 5, 8, 13-16, 18, 20-22, 24, 26-28, 31, 33, and 35-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what units are encompassed by "180-400", is withdrawn in light of the claim amendments.
The objection to Figure 3(A) for "GMP" is withdrawn in light of the replacement figure.
The objection to Figure 3(B) for "GMP" is withdrawn in light of the replacement figure.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "PorB and Haemophilus influenzae Protein D", and, "PhtDE OmpC", is withdrawn in light of the claim amendment.
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the 6A polysaccharide" in line 2, is withdrawn in light of the claim amendment.
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "to serotype 6A capsular polysaccharide" in line 3, is withdrawn in light of the claim amendment.
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "sized Streptococcus pneumoniae serotype 6a capsular polysaccharide" in lines 2-3, is withdrawn in light of the claim amendment.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "sized Streptococcus pneumonia serotype 6a capsular polysaccharide" in line 3, is withdrawn in light of the claim amendment.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether the claim is drawn solely to said sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to claim 1, or, to said sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to claim 1 conjugated to a carrier protein, is withdrawn in light of the claim amendment.
The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for: A)  whether the 10 or more capsular polysaccharides are sized (180-400 kDa) Streptococcus pneumonia serotype capsular polysaccharides, or are some other capsular polysaccharides;  B)  whether the 10 or more capsular polysaccharides are conjugated to a carrier protein selected from the same group of carrier proteins in claim 3; and, C)  whether the carriers conjugated to the 10 or more capsular polysaccharides are different carriers for each of the 10 or more capsular polysaccharides or if one carrier is conjugated to each of the 10 or more capsular polysaccharides, is withdrawn in light of the claim amendment.
 The rejection of claim 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in light of the claim amendment.
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for: A)  the 1 or more native serotype capsular polysaccharides from S. pneumoniae are conjugated to a carrier protein a carrier protein selected from the same group of carrier proteins in claim 3;  and, B)  whether the carriers conjugated to the 1 or more native serotype capsular polysaccharides are different carriers for each of the 1 or more native serotype capsular polysaccharides or if one carrier is conjugated to each of the 1 or more native serotype capsular polysaccharides, is withdrawn in light of the claim amendment.
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether the native Streptococcus pneumoniae capsular serotype 6B polysaccharide is conjugated to a carrier protein, or, if native Streptococcus pneumoniae capsular serotype 6B polysaccharide is not conjugated to a carrier protein, is
The rejection of claim 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in light of the claim amendment.
The rejection of claim 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in light of the claim amendment.
The rejection of claim 26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in light of the claim amendment.
The rejection of claim 27 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in light of the claim amendment.
The rejection of claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether one choice is "serotype 15 and serotype 12F" or if these are two choices, is withdrawn in light of the claim amendment.
The rejection of claim 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "per 0.5 ml. dose", is withdrawn in light of the claim amendment.
The rejection of claim 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether the carrier in claim 33 is in addition to the carrier proteins already in the composition of claim 3 from which claim 20 depends, is withdrawn in light of the claim amendment.
The rejection of claim 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what is being administered, is withdrawn in light of the claim amendment.
The rejection of claim 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what is being administered, is withdrawn in light of the claim amendment.
The rejection of claim 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what is being administered, is withdrawn in light of the claim amendment.



Rejections Maintained
The rejection to claim 1 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, is maintained.
	Applicants have amended claim 1 and claims 13-16, 18. 20-22, 24, 26-28 and 40-47 which depend from claim 1, to recite that the Streptococcus pneumoniae serotype 6A capsular polysaccharide is a mechanically-sized or chemically-sized Streptococcus pneumoniae serotype 6A capsular polysaccharide. Support for this amendment is found throughout the specification, e.g. at page 4, lines 6-15 (“Polysaccharides may be sized by mechanical or chemical sizing techniques. ... Chemical sizing techniques that may be used....”); at page 6, line 12 - page 7 line 2 in the Secton entitled “Sized Streptococcus pneumoniae Serotype 6A Capsular Polysaccharides”; at page 26 lines 4-11 (“In one aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized [by] mechanical cleavage, for instance by microfluidisation or sonication. In another aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized by chemical cleavage, e.g. treatment with acetic acid or periodate. “); at page 49 in numbered Paragraph 2: (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to paragraph 1 which has been sized by a mechanical sizing technique.”); in Examples 1-8 at pp. 53-70; and in original claim 2 (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to claim 1 which has been sized by a mechanical sizing technique”), among other 
	The examiner has considered applicants' argument, in light of the claim amendments, but does not find it persuasive.  While a process has been added to the claim, applicants have not demonstrated that the product has been changed so that it is different from a naturally occurring Streptococcus pneumoniae serotype 6A capsular polysaccharide having an average size (Mw) between 180-400 kDa.
	Thus, the claim remains reading on a product of nature.
The rejection to claim 40 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, is maintained.
	Applicants have amended claim 1 and claims 13-16, 18. 20-22, 24, 26-28 and 40-47 which depend from claim 1, to recite that the Streptococcus pneumoniae serotype 6A capsular polysaccharide is a mechanically-sized or chemically-sized Streptococcus pneumoniae serotype 6A capsular polysaccharide. Support for this amendment is found throughout the specification, e.g. at page 4, lines 6-15 (“Polysaccharides may be sized by mechanical or chemical sizing techniques. ... Chemical sizing techniques that may be used....”); at page 6, line 12 - page 7 line 2 in the Secton entitled “Sized Streptococcus pneumoniae Serotype 6A Capsular Polysaccharides”; at page 26 lines 4-11 (“In one aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized [by] mechanical cleavage, for instance by microfluidisation or sonication. In another aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized by chemical cleavage, e.g. treatment with acetic acid or periodate. “); at page 49 in numbered Paragraph 2: (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to paragraph 1 which has been sized by a mechanical sizing technique.”); in Examples 1-8 at pp. 53-70; and in original claim 2 (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to claim 1 which has been sized by a mechanical sizing technique”), among other places.  Applicants respectfully submit that as amended, the claims meet the requirments for statutory subject matter under 35 USC §101, in that a mechanical or chemical, human-induced change has been wrought on the polysaccharides of the invention. Therefore, applicants respectfully request withdrawal of the 101 rejections.
	The examiner has considered applicants' argument, in light of the claim amendments, but does not find it persuasive.  While a process has been added to the claim, applicants have not demonstrated that the product has been changed so that it is different from a naturally occurring Streptococcus pneumoniae serotype 6A capsular polysaccharide having an average size (Mw) between 210-400 kDa.
	Thus, the claim remains reading on a product of nature.
The rejection to claim 41 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, is maintained.
	Applicants have amended claim 1 and claims 13-16, 18. 20-22, 24, 26-28 and 40-47 which depend from claim 1, to recite that the Streptococcus pneumoniae serotype 6A capsular polysaccharide is a mechanically-sized or chemically-sized Streptococcus pneumoniae serotype 6A capsular polysaccharide. Support for this amendment is found throughout the specification, e.g. at page 4, lines 6-15 (“Polysaccharides may be sized by mechanical or chemical sizing techniques. ... Chemical sizing techniques that may be used....”); at page 6, line 12 - page 7 line 2 in the Secton entitled “Sized Streptococcus pneumoniae Serotype 6A Capsular Polysaccharides”; at page 26 lines 4-11 (“In one aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized [by] mechanical cleavage, for instance by microfluidisation or sonication. In another aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized by chemical cleavage, e.g. treatment with acetic acid or periodate. “); at page 49 in numbered Paragraph 2: (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to paragraph 1 which has been sized by a mechanical sizing technique.”); in Examples 1-8 at pp. 53-70; and in original claim 2 (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to claim 1 which has been sized by a mechanical sizing technique”), among other places.  Applicants respectfully submit that as amended, the claims meet the requirments for statutory subject matter under 35 USC §101, in that a mechanical or chemical, human-induced change has been wrought on the polysaccharides of the invention. Therefore, applicants respectfully request withdrawal of the 101 rejections.
	The examiner has considered applicants' argument, in light of the claim amendments, but does not find it persuasive.  While a process has been added to the claim, applicants have not demonstrated that the product has been changed so that it is different from a naturally occurring Streptococcus pneumoniae serotype 6A capsular polysaccharide having an average size (Mw) between 210-370 kDa.
	Thus, the claim remains reading on a product of nature.
The rejection to claim 42 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, is maintained.
	Applicants have amended claim 1 and claims 13-16, 18. 20-22, 24, 26-28 and 40-47 which depend from claim 1, to recite that the Streptococcus pneumoniae serotype 6A capsular polysaccharide is a mechanically-sized or chemically-sized Streptococcus pneumoniae serotype 6A capsular polysaccharide. Support for this amendment is found throughout the specification, e.g. at page 4, lines 6-15 (“Polysaccharides may be sized by mechanical or chemical sizing techniques. ... Chemical sizing techniques that may be used....”); at page 6, line 12 - page 7 line 2 in the Secton entitled “Sized Streptococcus pneumoniae Serotype 6A Capsular Polysaccharides”; at page 26 lines 4-11 (“In one aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized [by] mechanical cleavage, for instance by microfluidisation or sonication. In another aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized by chemical cleavage, e.g. treatment with acetic acid or periodate. “); at page 49 in numbered Paragraph 2: (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to paragraph 1 which has been sized by a mechanical sizing technique.”); in Examples 1-8 at pp. 53-70; and in original claim 2 (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to claim 1 which has been sized by a mechanical sizing technique”), among other places.  Applicants respectfully submit that as amended, the claims meet the requirments for statutory subject matter under 35 USC §101, in that a mechanical or chemical, human-induced change has been wrought on the polysaccharides of the invention. Therefore, applicants respectfully request withdrawal of the 101 rejections.
	The examiner has considered applicants' argument, in light of the claim amendments, but does not find it persuasive.  While a process has been added to the claim, applicants have not demonstrated that the product has been changed so that it is different from a naturally occurring Streptococcus pneumoniae serotype 6A capsular polysaccharide having an average size (Mw) between 220-360 kDa.
	Thus, the claim remains reading on a product of nature.
The rejection to claim 43 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, is maintained.
	Applicants have amended claim 1 and claims 13-16, 18. 20-22, 24, 26-28 and 40-47 which depend from claim 1, to recite that the Streptococcus pneumoniae serotype 6A capsular polysaccharide is a mechanically-sized or chemically-sized Streptococcus pneumoniae serotype 6A capsular polysaccharide. Support for this amendment is found throughout the specification, e.g. at page 4, lines 6-15 (“Polysaccharides may be sized by mechanical or chemical sizing techniques. ... Chemical sizing techniques that may be used....”); at page 6, line 12 - page 7 line 2 in the Secton entitled “Sized Streptococcus pneumoniae Serotype 6A Capsular Polysaccharides”; at page 26 lines 4-11 (“In one aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized [by] mechanical cleavage, for instance by microfluidisation or sonication. In another aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized by chemical cleavage, e.g. treatment with acetic acid or periodate. “); at page 49 in numbered Paragraph 2: (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to paragraph 1 which has been sized by a mechanical sizing technique.”); in Examples 1-8 at pp. 53-70; and in original claim 2 (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to claim 1 which has been sized by a mechanical sizing technique”), among other places.  Applicants respectfully submit that as amended, the claims meet the requirments for statutory subject matter under 35 USC §101, in that a mechanical or chemical, human-induced change has been wrought on the polysaccharides of the invention. Therefore, applicants respectfully request withdrawal of the 101 rejections.
	The examiner has considered applicants' argument, in light of the claim amendments, but does not find it persuasive.  While a process has been added to the claim, applicants have not demonstrated that the product has been changed so that it is different from a naturally occurring Streptococcus pneumoniae serotype 6A capsular polysaccharide having an average size (Mw) between 230-340 kDa.
	Thus, the claim remains reading on a product of nature.
The rejection to claim 44 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, is maintained.
	Applicants have amended claim 1 and claims 13-16, 18. 20-22, 24, 26-28 and 40-47 which depend from claim 1, to recite that the Streptococcus pneumoniae serotype 6A capsular polysaccharide is a mechanically-sized or chemically-sized Streptococcus pneumoniae serotype 6A capsular polysaccharide. Support for this amendment is found throughout the specification, e.g. at page 4, lines 6-15 (“Polysaccharides may be sized by mechanical or chemical sizing techniques. ... Chemical sizing techniques that may be used....”); at page 6, line 12 - page 7 line 2 in the Secton entitled “Sized Streptococcus pneumoniae Serotype 6A Capsular Polysaccharides”; at page 26 lines 4-11 (“In one aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized [by] mechanical cleavage, for instance by microfluidisation or sonication. In another aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized by chemical cleavage, e.g. treatment with acetic acid or periodate. “); at page 49 in numbered Paragraph 2: (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to paragraph 1 which has been sized by a mechanical sizing technique.”); in Examples 1-8 at pp. 53-70; and in original claim 2 (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to claim 1 which has been sized by a mechanical sizing technique”), among other places.  Applicants respectfully submit that as amended, the claims meet the requirments for statutory subject matter under 35 USC §101, in that a mechanical or chemical, human-induced change has been wrought on the polysaccharides of the invention. Therefore, applicants respectfully request withdrawal of the 101 rejections.
	The examiner has considered applicants' argument, in light of the claim amendments, but does not find it persuasive.  While a process has been added to the claim, applicants have not demonstrated that the product has been changed so that it is different from a naturally occurring Streptococcus pneumoniae serotype 6A capsular polysaccharide having an average size (Mw) between 240-340 kDa.
	Thus, the claim remains reading on a product of nature.
The rejection to claim 45 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, is maintained.
	Applicants have amended claim 1 and claims 13-16, 18. 20-22, 24, 26-28 and 40-47 which depend from claim 1, to recite that the Streptococcus pneumoniae serotype 6A capsular polysaccharide is a mechanically-sized or chemically-sized Streptococcus pneumoniae serotype 6A capsular polysaccharide. Support for this amendment is found throughout the specification, e.g. at page 4, lines 6-15 (“Polysaccharides may be sized by mechanical or chemical sizing techniques. ... Chemical sizing techniques that may be used....”); at page 6, line 12 - page 7 line 2 in the Secton entitled “Sized Streptococcus pneumoniae Serotype 6A Capsular Polysaccharides”; at page 26 lines 4-11 (“In one aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized [by] mechanical cleavage, for instance by microfluidisation or sonication. In another aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized by chemical cleavage, e.g. treatment with acetic acid or periodate. “); at page 49 in numbered Paragraph 2: (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to paragraph 1 which has been sized by a mechanical sizing technique.”); in Examples 1-8 at pp. 53-70; and in original claim 2 (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to claim 1 which has been sized by a mechanical sizing technique”), among other places.  Applicants respectfully submit that as amended, the claims meet the requirments for statutory subject matter under 35 USC §101, in that a mechanical or chemical, human-induced change has been wrought on the polysaccharides of the invention. Therefore, applicants respectfully request withdrawal of the 101 rejections.
	The examiner has considered applicants' argument, in light of the claim amendments, but does not find it persuasive.  While a process has been added to the claim, applicants have not demonstrated that the product has been changed so that it is different from a naturally occurring Streptococcus pneumoniae serotype 6A capsular polysaccharide having an average size (Mw) between 240-320 kDa.
	Thus, the claim remains reading on a product of nature.
The rejection to claim 46 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, is maintained.
	Applicants have amended claim 1 and claims 13-16, 18. 20-22, 24, 26-28 and 40-47 which depend from claim 1, to recite that the Streptococcus pneumoniae serotype 6A capsular polysaccharide is a mechanically-sized or chemically-sized Streptococcus pneumoniae serotype 6A capsular polysaccharide. Support for this amendment is found throughout the specification, e.g. at page 4, lines 6-15 (“Polysaccharides may be sized by mechanical or chemical sizing techniques. ... Chemical sizing techniques that may be used....”); at page 6, line 12 - page 7 line 2 in the Secton entitled “Sized Streptococcus pneumoniae Serotype 6A Capsular Polysaccharides”; at page 26 lines 4-11 (“In one aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized [by] mechanical cleavage, for instance by microfluidisation or sonication. In another aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized by chemical cleavage, e.g. treatment with acetic acid or periodate. “); at page 49 in numbered Paragraph 2: (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to paragraph 1 which has been sized by a mechanical sizing technique.”); in Examples 1-8 at pp. 53-70; and in original claim 2 (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to claim 1 which has been sized by a mechanical sizing technique”), among other places.  Applicants respectfully submit that as amended, the claims meet the requirments for statutory subject matter under 35 USC §101, in that a mechanical or chemical, human-induced change has been wrought on the polysaccharides of the invention. Therefore, applicants respectfully request withdrawal of the 101 rejections.
	The examiner has considered applicants' argument, in light of the claim amendments, but does not find it persuasive.  While a process has been added to the claim, applicants have not demonstrated that the product has been changed so that it is different from a naturally occurring Streptococcus pneumoniae serotype 6A capsular polysaccharide having an average size (Mw) between 240-310 kDa.
	Thus, the claim remains reading on a product of nature.
The rejection to claim 47 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, is maintained.
	Applicants have amended claim 1 and claims 13-16, 18. 20-22, 24, 26-28 and 40-47 which depend from claim 1, to recite that the Streptococcus pneumoniae serotype 6A capsular polysaccharide is a mechanically-sized or chemically-sized Streptococcus pneumoniae serotype 6A capsular polysaccharide. Support for this amendment is found throughout the specification, e.g. at page 4, lines 6-15 (“Polysaccharides may be sized by mechanical or chemical sizing techniques. ... Chemical sizing techniques that may be used....”); at page 6, line 12 - page 7 line 2 in the Secton entitled “Sized Streptococcus pneumoniae Serotype 6A Capsular Polysaccharides”; at page 26 lines 4-11 (“In one aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized [by] mechanical cleavage, for instance by microfluidisation or sonication. In another aspect, S. pneumoniae polysaccharides in the immunogenic composition are sized by chemical cleavage, e.g. treatment with acetic acid or periodate. “); at page 49 in numbered Paragraph 2: (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to paragraph 1 which has been sized by a mechanical sizing technique.”); in Examples 1-8 at pp. 53-70; and in original claim 2 (“A sized Streptococcus pneumoniae serotype 6A capsular polysaccharide according to claim 1 which has been sized by a mechanical sizing technique”), among other places.  Applicants respectfully submit that as amended, the claims meet the requirments for statutory subject matter under 35 USC §101, in that a mechanical or chemical, human-induced change has been wrought on the polysaccharides of the invention. Therefore, applicants respectfully request withdrawal of the 101 rejections.
	The examiner has considered applicants' argument, in light of the claim amendments, but does not find it persuasive.  While a process has been added to the claim, applicants have not demonstrated that the product has been changed so that it is different from a naturally occurring Streptococcus pneumoniae serotype 6A capsular polysaccharide having an average size (Mw) between 250-310 kDa.
	Thus, the claim remains reading on a product of nature.
The rejection of claims 1, 3, 5, 8, 10, 12-16, 18, 20-22, 24, 26-28, 31, 33, 35-37 and 40-47 under 35 U.S.C. 102(a)(1) as being anticipated by Biemans et al. (W02011/110241, 15 September 2011), is maintained.
	Applicants argue that the present claims, as amended, are not anticipated by the teachings of Biemens. Amended claim 1 is directed to a mechanically-sized or chemically-sized Streptococcus pneumoniae serotype 6A capsular polysaccharide, specifically having an average size (Mw) between 180-400 kDa; claim 3 is directed to that specific mechanically-sized or chemically-sized Streptococcus pneumoniae serotype 6A capsular polysaccharide conjugated to a carrier protein that is selected from the group consisting of: diphtheria toxoid (DT), CRM 197, tetanus toxoid (TT), Fragment C of TT, dPIy, PhtA, PhtB, PhtD, PhtE, PhtDE, OmpC, Neisseria meningitidis porin PorB, and Haemophilus influenzae Protein D.
In contrast, Biemens is directed to an immunogenic composition comprising at least 2 different S. pneumoniae capsular saccharides wherein 1 is selected from a first group consisting of serotypes 1,3, 19A and 19F linked directly or indirectly through chemistry other than reductive amination, and the other is selected from a second group consisting of serotypes 4, 5, 6A, 6B, 7F, 9V, 14, 18C and 23F linked directly or indirectly to a protein carrier by reductive amination. Biemans is not directed to a sized serotype 6A capsular polysaccharide with a specific size range between 180-400 kDa. Biemens is also not directed to a sized serotype 6A capsular polysaccharide conjugate with that same specific size range of 180-400. Although Biemens discloses an immunogenic composition wherein the average size of the 19A saccharide is above 100 kDa, or between 110 and 799 kDa, 110-300 kDa, 120-200 kDa, 130-180 kDa or 140-160kDa (claim 59), and discloses that the 19A saccharide has been sized by microfluidization (claim 61), there is no suggestion or disclosure of serotype 6A capsular polysaccharide sized specifically between 180-400 kDa, or a conjugate of that specific sized 6A capsular polysaccharide.
	Applicants argue that Biemens does disclose specific sizes and average size ranges for other S. pneumoniae serotype capsular polysaccharides (e.g. serotype 1,4, 5, 6B, 7F, 9V, 14 and 23F (see e.g. claims 64-72), but Biemens discloses that serotypes 5, 6B and 23F (and optionally QA) are additionally present in the immunogenic composition as native saccharides - i.e. the composition comprises a first saccharide conjugate selected from serotype 1, 3, 19 and 19F saccharide AND a second saccharide conjugate selected from serotype 4, 5, 6A, 6B, 7F, 9V, 14, 18C and 23F AND additionally comprises serotypes 5, 6B and 23F (AND optionally 6A).  There is no teaching or suggestion in Biemens to select a mechanically-sized or chemically-sized Streptococcus pneumoniae serotype 6A capsular saccharide specialized sized to 180-400 kDA, without an additional second saccharide conjugate selected from a specific group of serotypes, as required in Biemens, and there is no teaching or suggestion in Biemens for a conjugate of a mechanically-sized or chemically-sized Streptococcus pneumoniae serotype 6A capsular saccharide specialized sized to 180-400 kDA and an immunogenic composition comprising the same.  Even the Abstract of Biemens states that “The present invention relates to an immunogenic composition comprising at least 2 different S. pneumoniae capsular saccharides, wherein one or more is/are selected from a first group consisting of serotypes 1,3, 19A and I9F which is/are linked to a protein carrier(s) either directly or ndirectly through a chemistry other than reductive amination, and one or more different saccharides is/are selected from a second group consisting of serotypes 4, 5, 6A, 6B, 7F, 9V, 14, 18C and 23F which is/are linked to a protein carrier(s) by reductive amination.” From this disclosure in the Abstract, the additional disclosure in the specification, and the claims of Biemenas cited as support for the anticipation rejection in the Office Action, it is clear that Biemens requires two S. pneumoniae capsular saccharides in the composition, and neither specifically sized to 180-400 kDa, as recited for serotype 6A capsular polysaccharide of the presently claimed invention. And, while Biemens teaches that one of the 2 capsular saccharides in the compositions of Biemens may be 6A, none of the 2 capsular saccharides is required to be saccharide 6A, let alone required to be a mechanically-sized or chemically-sized Streptococcus pneumoniae serotype 6A capsular polysaccharide having a specific size between 180-400 kDa, as receited in the presently claimed invention. In short, Biemens does not disclose or teach the specific elements of the presently claimed invention.

Biemens at p. 7, lines 36-28 does disclose an embodiment wherein the immunogenic composition “comprises S. pneumoniae capsular saccharide 6A conjudated to pneumolysin or a H. influenzae protein, optionally protein D or PhtD or fusion proteion thereof or CRM 197.” But this follows the earlier embodiment at p. 6, lines 28-33 that states that “the immunogenic composition of the invention contains 2, 3, 4, 5, 6 or 7 different carrier proteins which are separately conjugated to at least or exactly 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 or 16 different S. pneumoniae capsular saccharide serotypes....”, which in turn follows the “Description of the Invention” at p. 4, lines 4-10 which teaches that “The present invention provides an immunogenic composition comprising at least 2. 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 or 20 different S. pneumoniae capsular saccharides, wherein one or more is/are selected from a first group consisting of serotypes 1,3, 19A and 19F which is/are linked to a protein carrier(s) either directly or indirectly through a chemistry other than reductive amination, and one or more different saccharides is/are selected from a second group consisting of serotypes 4, 5, 6A, 6B, 6C, 7F, 9V, 14, 18C and 23F which is/are linked to a protein carrier(s) by reductive amination.”  There is no disclosure or suggestion in Biemens that the immunogenic compositions disclosed by Biements contain a single S. pneumoniae serotype polysaccharide conjugate. There is also no disclosure or suggestion in Biemens that a single and specific capsular polysaccharide is sized to a particular size, as is disclosed in the presently claimed invention for serotype 6A polysaccharide conjugate, when more than the two required polysaccharide conjugates are present in the Biemens immunogenic compositions. To the contrary, Biemens discloses that any combination of all the additional saccharides are sized (see p. 11, lines 9-19) or that all the additional saccharides are native sized saccharides(see Ibid, lines 19-23).
	In contrast, the presently claimed invention has selected a mechanically-sized or chemically-sized S. pneumoniae serotype 6A capsular polysaccharide (or conjugate) either alone or with other saccharide conjugates in an immunogic composition, wherein only the 6A saccharide conjuage has a specific size of 180-400 kDa. For at least these reasons, Applicants submit that the present claims are novel and not anticipated by Biemens, and Applicants therefore respectfully request withdrawal of the anticipation rejections.

	The examiner has considered applicants' arguments, in light of the claim amendments, but does not find them persuasive.
	None of the amended claims recites "a structure or composition consisting of a mechanically-sized or chemically-sized S. pneumonia serotype 6A capsular polysaccharide having an average size between 180-400 kDa", but the claims drawn to an immunogenic composition use open language, i.e., "composition comprising" which permits any number of other components to be present. (emphasis added by examiner)
	In addition, applicants have not shown that "mechanically-sized or chemically-sized" alters said product from a naturally occurring Streptococcus pneumoniae serotype 6A capsular polysaccharide having an average size (Mw) between 180-400 kDa.	
	Thus, any reference which teaches said product, i.e., a sized S. pneumonia serotype 6A capsular polysaccharide having an average size between 180-400 kDa remains reading on the product, alone or as one component of an immunogenic composition "comprising" said sized S. pneumonia serotype 6A capsular polysaccharide having an average size between 180-400 kDa remains reading on the product.
	Therefore, the cited reference still teaches the claimed inventions because, as put forth in the original rejection explanation, Biemans et al teach Streptococcus pneumoniae serotype 6A capsular polysaccharide and that said polysaccharide may be sized resulting in an average size (Mw) between 180-400. (Abstract; page 2, lines 25-31, page 4, lines 35-39;, page 8, lines 18-22; page 5, lines 5-7) Biemans et al. also teach the sized Streptococcus pneumoniae serotype 6A capsular polysaccharide conjugated to a carrier protein wherein the sized Streptococcus pneumonia serotype 6A capsular polysaccharide is conjugated to a linker or directly conjugated to the carrier protein and wherein the carrier protein is selected from the group consisting of: diphtheria toxoid (DT), CRM197, tetanus toxoid (TT), Fragment C of TT, dPIy, PhtA, PhtB, PhtD, PhtE, PhtDE OmpC, PorB and Haemophilus influenzae Protein D, wherein the 6A polysaccharide is conjugated to the carrier protein or to the linker using CDAP chemistry or conjugated to the carrier protein or to the linker using reductive amination. (Abstract; page 2, lines 25-31, page 4, lines 35-39;, page 8, lines 18-22; page 5, lines 5-7; page 6, lines 31-33; page 7, lines 36-38; page 13, lines 15-16; page 16, lines 18-22; claims 1, 16, 28; 45)  Biemans et al. teach various ratios of carrier protein to serotype 6A (page 15, lines 24-27) and doses of between 0.1μg-20μg, 1 and 10μg, or 1 and 3 μg saccharide (page 16, lines 1-2) Biemans et al. teach compositions multiple capsular polysaccharides conjugated to a carrier protein and that said multiple capsular polysaccharides may be from different S. pneumoniae serotypes, e.g., 6B. (page 16, lines 18-22; claim 1)  Biemans et al. teach compositions comprising various Streptococcus pneumonia serotypes along with sized Streptococcus pneumoniae serotype 6A capsular polysaccharide conjugated to a carrier protein and an excipient.  (claim 88)  Biemans et al. teach methods for immunization of a human host using said compositions, (claims 90-95).

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Newly amended claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As newly amended, claim 18 depends from a canceled claim and therefore the full extent of the claimed invention is unclear.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection/objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 16, 2021